Citation Nr: 0804744	
Decision Date: 02/11/08    Archive Date: 02/20/08

DOCKET NO.  05-15 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death for service-connected burial benefits 
purposes.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel



INTRODUCTION

The veteran served on active duty from October 1955 to July 
1959.  He died in April 2003.  The appellant is the veteran's 
surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2004 rating decision of the 
Department of Veterans Affairs (VA) Portland, Oregon, 
Regional Office (RO) that denied the appellant's claim for 
service connection for the cause of the veteran's death, a 
decision that precluded the appellant's receipt of VA burial 
benefits at the service-connected rate.

In February 2008, in accordance with the provisions of 
38 C.F.R. § 20.900(c) (2007), a Deputy Vice Chairman at the 
Board granted a motion to advance the veteran's case on the 
docket that had been submitted by the veteran's 
representative.  


FINDING OF FACT

Coronary artery disease, with congestive heart failure and 
chronic obstructive lung disease, the immediate and 
contributing causes of the veteran's death, were not present 
in service or for many years after service, and were not 
related to service or any disability of service origin.  


CONCLUSION OF LAW

Coronary artery disease, with congestive heart failure and 
chronic obstructive lung disease, the immediate and 
contributing causes of the veteran's death, were not incurred 
in or aggravated by service, and the criteria for service 
connection for the cause of the veteran's death, including 
for service-connected burial benefits purposes, have not been 
satisfied.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant is in receipt of Dependency and Indemnity 
Compensation under 38 U.S.C.A. § 1318 (West 2002 & Supp. 
2007) based upon the finding that her late husband, the 
veteran, had been in receipt of service-connected benefits at 
the 100 percent disability rate for a period of over 10 years 
at the time of his death.  The appellant is now seeking 
service connection for the cause of the veteran's death for 
the purpose of receiving service-connected burial benefits.  
In the interest of clarity, the Board will initially discuss 
whether the appellant's claim has been properly developed.  
Thereafter, a review of the law, VA regulations and other 
authority which may be relevant to this claim will be set 
out.  Finally, the Board will present an analysis of the 
claim and render a decision.  

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim:  1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-initial-adjudication notice 
by letter dated in June 2003.  The notification substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), identifying the evidence 
necessary to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence; and Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), requesting the claimant to 
provide evidence in his or her possession that pertains to 
the claim.  Given that the foregoing notice came prior to the 
initial adjudication, the timing of the notice did comply 
with the requirement that the notice must precede the 
adjudication.  

In the context of a claim for Dependency and Indemnity 
Compensation (DIC) benefits, section 5103(a) notice must 
include (1) a statement of the conditions, if any, for which 
a veteran was service connected at the time of his or her 
death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service connected.  Hupp v. 
Nicholson, 21 Vet. App. 342, 352-53 (2007).  Such notice has 
not been provided in this case.  

In this case, the Board finds that the notice error did not 
affect the essential fairness of the adjudication because the 
appellant's solicitation and submission of a medical opinion 
for the purpose of establishing a relationship between 
prescribed medication and one of the veteran's service-
connected disabilities demonstrated actual knowledge of what 
was necessary to substantiate her claim.  See Vazquez-Flores 
v. Peake, No. 05-0355, slip op. at 12 (U.S. Vet. App. January 
30, 2008)(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 
(2007)); Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007),

VA has obtained service medical records, obtained private 
post-service medical records, and assisted the appellant in 
obtaining evidence.  Although the appellant's representative 
has requested that an outside medical opinion regarding the 
cause of the veteran's death be obtained, the Board finds 
that such an opinion is not necessary in this case because no 
plausible basis has been presented for the necessity of such 
an opinion.  Essentially, there is already a pertinent 
opinion of record from a VA physician who had been contacted 
by the appellant herself concerning the matter.  This 
physician indicated in a phone conversation with a Decision 
Review Officer at the RO in October 2003 that it was not very 
likely that the medication used in the treatment of the 
veteran's service-connected disabilities during his lifetime 
caused his fatal heart condition, as had been alleged by the 
appellant.  

Although the same physician had earlier raised the 
possibility of causation, subsequent clarification by that 
physician substantiated that causation was only a 
possibility, but not a very likely possibility.  Thus, there 
is no indication that the veteran's death was related to 
service or a service-connected disability.  See Charles v. 
Principi, 16 Vet. App. 370 (2002).  In view of the absence of 
evidence of any nexus statements in the post-service 
treatment record, any opinion relating the veteran's demise 
to service would be speculative.  Service connection may not 
be based on a resort to pure speculation or even remote 
possibility.  See 38 C.F.R. § 3.102 (2007).  The duty to 
assist is not invoked, even under Charles, where "no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim." 38 USCA 5103A(a)(2).

With respect to the foregoing opinion that was offered by the 
VA physician in October 2003, the appellant's representative 
has argued that it has no probative value because it was 
based upon a telephone conversation with a Decision Review 
Officer, and as such, it was uncertain how the questions were 
posed to the VA physician, and further, the VA physician gave 
no reasons and bases for the opinion.  The Board acknowledges 
that the method by which the opinion was obtained, namely a 
telephone conversation, is unusual.  That fact does not, 
however, eliminate its probative value, as argued by the 
veteran's representative.  In this situation the Board must 
recognize the principles of administrative regularity.  Those 
principles dictate a presumption that government officials 
have properly discharged their official duties.  Saylock v. 
Derwinski, 3 Vet. App. 394 (1992).  The law presumes the 
regularity of the administrative process in the absence of 
clear evidence to the contrary.  The written notes of the 
Decision Review Officer concerning the conversation with the 
VA physician must be accepted as a valid recollection since 
there is no clear evidence to the contrary.  The allegations 
of the appellant's representative that a medical opinion 
offered in a telephone conversation should have no probative 
value, standing alone, is not the type of clear evidence to 
the contrary which is sufficient to rebut the presumption of 
regularity.  Mindenhall v. Brown, 7 Vet. App. 271 (1994).  

With respect to the representative's specific challenges to 
the substance of the opinion, the Board first recognizes that 
the notes of the telephone conversation prepared by the VA 
Decision Review Officer clearly stated the facts of the case 
that were to be discussed with the VA physician, and it was 
obvious that these were the facts upon which the physician 
based the opinion in question.  Although the VA physician did 
not offer specific reasons and bases, that factor goes only 
to the weight of the opinion, it does not render an opinion 
worthless.  

In summary, all known and available records relevant to the 
issues on appeal have been obtained and associated with the 
claims file.  VA has substantially complied with the notice 
and assistance requirements and the appellant is not 
prejudiced by a decision on the claim at this time.


Laws and Regulations

Service connection for the cause of a veteran's death may be 
granted if a disorder incurred in or aggravated by service 
either caused or contributed substantially or materially to 
cause death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312; see 
Harvey v. Brown, 6 Vet. App. 390, 393 (1994).  A service-
connected disability will be considered as the principal 
(primary) cause of death when such disability, singly or 
jointly with some other conditions, was the immediate or 
underlying cause of death or was etiologically related 
thereto.  38 C.F.R. § 3.312(b); see Ashley v. Brown, 6 Vet. 
App. 52, 57 (1993).

A contributory cause of death is inherently one not related 
to the principal cause.  In determining whether the service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially, that it 
combined to cause death, or that it aided or lent assistance 
to the production of death.  38 C.F.R. § 3.312(c); see 
Schoonover v. Derwinski, 3 Vet. App. 166, 168-69 (1992).  It 
is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c); see Ventigan v. 
Brown, 9 Vet. App. 34, 36 (1996).

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions.  38 C.F.R. § 
3.312(c)(4).  The regulation further notes that, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  It would not generally be 
reasonable to hold that a service-connected condition 
accelerated death unless such condition affected a vital 
organ and was of itself of a progressive or debilitating 
nature.  38 C.F.R. § 3.312(c)(3), (4); Lathan v. Brown, 7 
Vet. App. 359 (1995).

In order to establish service connection for a claimed 
disability, the facts, as shown by evidence, must demonstrate 
that a particular disease or injury resulting in current 
disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Notwithstanding the lack of evidence of disease or injury 
during service, service connection may still be granted if 
all of the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  See 
38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman v. 
Principi, 3 Vet. App. 503, 505 (1992).

In order to prevail on the issue of service connection there 
must be: 1)  medical evidence of a current disability; 2)  
medical evidence, or in certain circumstances, lay evidence 
of in-service occurrence or aggravation of a disease or 
injury; and 3)  medical evidence of a nexus between an in-
service injury or disease and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond 
v. West, 12 Vet App. 341, 346 (1999).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3.

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When, after consideration of all of the evidence 
and material of record in an appropriate case before VA, 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Analysis

The veteran was separated from active duty in July 1959.  He 
died in April 2003.  His Certificate of Death lists the cause 
of death as coronary artery disease, with congestive heart 
failure and chronic obstructive lung disease listed as a 
contributing factors.  At the time of his death, service 
connection was in effect for chronic brain syndrome, 
associated with convulsive disorder and codeine addiction; 
skull bone loss; partial paralysis of the left 5th cranial 
nerve; a facial scar; anosmia; 9th cranial nerve syndrome; 
keratitis of the right eye; and bilateral defective hearing.  

The appellant does not contend that the veteran's fatal 
coronary artery disease, with congestive heart failure and 
chronic obstructive lung disease, were incurred in service, 
nor is there any indication that would suggest such a 
conclusion.  The appellant contends that medications, and in 
particular carbamazepine, used in the treatment of his 
service-connected disabilities contributed significantly to 
the development of the veteran's fatal coronary artery 
disease.  If the appellant is to be successful in her claim 
for service connection for the cause of the veteran's death, 
essentially, the evidence before the Board must at least be 
in equipoise regarding the conclusion that the veteran had a 
disability which originated in service that caused or 
contributed substantially or materially to cause the 
veteran's death.  38 U.S.C.A. §§ 1310, 5107(a); 38 C.F.R. 
§ 3.312.  

With respect to the appellant's and her representatives 
theories of the alleged relationship between the medications 
used to treat the veteran's service-connected disabilities 
and the cause of the veteran's death, their statements must 
first be analyzed for their probative value.  In short, 
neither the appellant nor her representative have been shown 
to be medically qualified to render opinions involving 
diagnosis or etiology.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Lay hypothesizing, particularly in the 
absence of any supporting medical authority, serves no 
constructive purpose and need not be considered.  Hyder v. 
Derwinski, 1 Vet. App. 221, 225 (1991).  

With respect to evidence from those who do have the requisite 
medical background that would qualify as probative medical 
evidence, in August 2003, the appellant offered a copy of a 
letter dated in July 2003 from a VA physician, G.L.G., M.D.  
In the letter, Dr. G.L.G. indicated that he had reviewed the 
possibility that long-term use of carbamazepine could have 
contributed to the veteran's death.  Noting that the veteran 
had used carbamazepine for many years to treat service-
connected trigeminal neuralgia, Dr. G.L.G. stated that his 
review of the drug data base showed that there are "case 
reports of a relationship between the use of carbamazepine 
and congestive heart failure and coronary artery disease both 
of which contributed to [the veteran's] death."  

In October 2003, a Decision Review Officer at the RO 
contacted Dr. G.L.G. by telephone in order to discuss the 
July 2003 letter.  In the notes from the telephone 
conversation, Dr. G.L.G. was noted to have opined that "it 
is possible but not very likely that the medication that the 
veteran was taking for his service-connected condition could 
have lead to the heart condition."  

The Board notes that the July 2003 letter from Dr. G.L.G. 
merely suggested the possibility that there could be a 
relationship between the veteran's fatal coronary disorder 
and his service-connected disability by way of the medication 
used to treat the latter.  Obviously, in this letter, Dr. 
G.L.G. did not state that there was a relationship between 
the veteran's specific long-term use of carbamazepine and his 
specific fatal congestive heart failure and coronary artery 
disease, only that the drug data base showed there are case 
reports of a such a relationship.  The probative value of 
this July 2003 letter, standing alone, is minimal if any 
because of its speculative nature.  Once again, it speculates 
only as to the possibility, but does not offer any specific 
nexus opinion regarding the particular circumstances of the 
veteran's death.  


On the other hand, the Board finds the October 2003 written 
transcription of the clarification of Dr. G.L.G.'s opinion to 
be highly probative of the issue of entitlement to service 
connection for the cause of the veteran's death.  It was 
offered without hesitation and with little equivocation.  
Critically, it addressed the veteran's circumstances 
specifically, rather than the mere possibilities that exist 
in a drug data base.  Based upon that opinion, the Board has 
no alternative but to find that the veteran's fatal coronary 
artery disease, with congestive heart failure and chronic 
obstructive lung disease, were not related to service or any 
disability of service origin on any basis, including 
secondary to medication used in the treatment thereof.  

Consequently, following review and consideration of all 
evidence and material of record in the claims file, and for 
the foregoing reasons and bases, the Board is left no 
recourse but to find that the preponderance of the evidence 
is against the appellant's claim for service connection for 
the cause of the veteran's death.  The Board must conclude 
that a disabilities of service origin did not cause or 
contribute substantially or materially to cause the veteran's 
death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  The Board has 
considered the doctrine of reasonable doubt; however, as the 
preponderance of the evidence is against the appellant's 
claim, the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for the cause of the 
veteran's death for service-connected burial benefits 
purposes is denied.  


____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


